On Rehearing.
On rehearing, appellant assigns error against our conclusions on appellees’ propositions of rescission. In discussing these propositions, it is not our purpose to announce any proposition of substantive law to guide the lower court upon trial of this case; such conclusion, on the assignment of general demurrer, would be mere dicta. All we intended to hold was that, conceding appellees’ theory of rescission, the petition was not subject to the general demurrer. The facts of this case, in so far as they relate to the law of rescission, are to be developed under the rulings of the lower court, without any instructions from us. Appellees have also filed motion for rehearing which has been carefully reviewed by us. Both motions are overruled.